Walker, J.
At the commencement of this suit the Constitution of 1845 was in force. The action was commenced before a justice of the peace, and the amount involved was less than one hundred dollars.
Article four, section ten, of the Constitution limited the ori- ' ginal jurisdiction of the district court to one hundred dollars and upwards. The only mode by which this case could have been taken to the district court was by the writ of certiorari. (See O’Brien v. Dunn, 5 Texas, 570.)
The record does not show that the case was taken to the district court on certiorari in the manner pointed out by law. •
*440The agreement of parties to waive what the law required to be done, could give the court no jurisdiction.
The judgment of the district court is reversed and the cause dismissed.
Reversed and dismissed.